FRANKS, Judge,
concurring.
Neither the Trial Court nor our Court could hold the complaint stated a cause of action in view of the Supreme Court cases of Nevill v. City of Tullahoma, 756 S.W.2d 226 (Tenn.1988), and Kennedy v. City of Spring City, 780 S.W.2d 164 (Tenn.1989). The facts of the Kennedy case are particularly analogous to the allegations in this case, but the facts are not paramount. In my view, both Nevill and Kennedy were wrongly decided. These cases allow law enforcement officials to indiscriminately engage in high speed chases under any and all circumstances, without regard to the public at large. All activities, including those of law enforcement officials, should be governed by the rule of reasonableness, which these cases do not concede.
For the reasons set forth in my opinion in the case of Kennedy v. City of Spring City in our Court, Nevill and Kennedy should be overturned by the Supreme Court. As an update, in Lowrimore v. Dimmitt, 310 Or. 291, 797 P.2d 1027 (1990), the Oregon Supreme Court observed in an action for injuries suffered by a plaintiff struck by the pursued vehicle:
“The pursuit continued at speeds of 80-90 miles per hour through populated sections of Salem, in which the posted speed limit was 25 mph. Before reaching the intersection where the collision between Dimmitt’s car and the plaintiff’s car occurred, Dimmitt and the officer went through a 4-way stop without stopping. Continuing a high speed chase under the circumstances present in this case might be found to create a risk of harm to others using the highway. A trier of fact might reasonably find that the pursued driver would injure third persons as a foreseeable consequence of the pursuit by the police officer. Dimmitt’s actions may have been a more direct cause of the plaintiff’s harm in the sense that the collision involved their cars, but given the nature of the risk created by the high speed pursuit, injury to third persons may be found to be a foreseeable result of the officer’s continuation of the pursuit.”
I reluctantly concur with the result reached in the majority opinion.